Citation Nr: 0729558	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches as a result 
of trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from August 1942 to 
February 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision.

While the veteran's service medical records do indicate 
treatment for injuries sustained in a Jeep accident in June 
1944, there are no complaints or notations regarding 
treatment for head injuries and nothing regarding headaches 
in service.  The veteran claims, see VA Form 9 submitted in 
August 2004 and written statements submitted in August 2004 
and March 2005, that he received additional treatment at 
facilities whose records have not been made a part of the 
claims file and whose specific records have not been sought 
by the RO.  While the veteran's private medical records 
indicate treatment since separation from service, the initial 
treatment began over 40 years after separation and nothing 
indicates a nexus between the veteran's current headaches and 
anything in service.  Therefore, the RO must attempt to 
locate the additional service medical records claimed by the 
veteran to indicate treatment in service in order to 
determine if there is something in service to which his 
current diagnosis may be related.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue the veteran a letter asking him 
to further indicate dates and places of 
treatment in service for which the records 
are not already in the claims file.

2.  Thereafter, obtain the missing service 
medical records.  Specifically seek 
records from Camp Wheeler Army Hospital; 
Herbert Smart Air Force Base, Macon, GA; 
Camp Gordon Hospital, Augusta, GA; 
Sydenham Hospital, Manhattan, NY; and 
Mitchell Field, Long Island, NY.  If these 
records are not obtainable, make a written 
notation of such and the reason for it.

3.  Also obtain the veteran's treatment 
records from VAMC McDell, FL; VAMC Bronx, 
NY; and VAMC Manhattan, NY.  If these 
records are not obtainable, make a written 
notation of such in addition to the reason 
for it.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

